NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CLARENCE THORPE,                         )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-1389
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Clarence Thorpe, pro se.




PER CURIAM.


              Affirmed.


CASANUEVA, KELLY, and MORRIS, JJ., Concur.